Name: Commission Regulation (EC) No 8/2003 of 3 January 2003 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: EU finance;  trade;  plant product;  America;  free movement of capital
 Date Published: nan

 Avis juridique important|32003R0008Commission Regulation (EC) No 8/2003 of 3 January 2003 amending the import duties in the cereals sector Official Journal L 001 , 04/01/2003 P. 0056 - 0058Commission Regulation (EC) No 8/2003of 3 January 2003amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 597/2002(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 2392/2002(5).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 2392/2002.(3) Article 1 of Regulation (EC) No 2378/2002 provides for derogations from Regulation (EC) No 1249/96 regarding import duties in the cereals sector. Accordingly, the Annexes to Regulation (EC) No 2392/2002 should be amended to indicate the duties applicable where importation is not effected under a tariff quota,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 2392/2002 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 4 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 91, 6.4.2002, p. 9.(5) OJ L 358, 31.12.2002, p. 139.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 30 December 2002 to 2 January 2003)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Freight/cost: Gulf of Mexico-Rotterdam: 14,69 EUR/t; Great Lakes-Rotterdam: 23,61 EUR/t.3.>TABLE>